Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0001013
                                                       17-DEC-2012
                                                       12:29 PM




                         SCPW-12-0001013

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on November 16, 2012.

Petitioner seeks an order from this court directing the Honorable

Richard K. Perkins to conduct a hearing on his HRPP Rule 40

petition in S.P.P. No. 12-1-0011.     Based upon our review of the

petition for a writ of mandamus, the documents attached thereto

and submitted in support thereof, and the record, it appears that

petitioner is not entitled to mandamus relief.    Although nearly

five months have passed since the State of Hawai#i filed its

answer to the HRPP Rule 40 petition, and although petitioner is

entitled to a ruling thereon, the circuit court has not ruled on
the petition to date.   At this time, therefore, the relief

petitioner seeks is not subject to a writ of mandamus.    See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, December 17, 2012.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2